Title: I. On Tobacco Culture, 4 May 1784
From: Jefferson, Thomas
To: Hogendorp, G. K. van


In Virginia two species of tobacco are cultivated, very distinct from each other. They are called Oroonoko and Sweetscented. The first is the hardiest and of the greatest produce; the last of the most delicate flavour. I think it used to sell about an eighth higher than the Oroonoko. All other names given to our tobaccoes are arbitrary and particular; every plant of tobacco going from Virginia being in fact of one of the two kinds already mentioned.
For making tobacco, beds are prepared of the richest mould which can be found: virgin mould is better than that which has  been dunged. We usually find the best grounds near the sides of watercourses, in what we call the lowgrounds. These beds are finely pulverised. Some burn over them large quantities of the stalks of Indian corn, or of light brush wood, or even large trees. This makes the earth lighter and kills the seeds of weeds. They sow it to the middle or last of April. After the plants appear, they are covered over with bushes in such evenings as threaten frost. They are wed by hand whenever necessary. As soon as they are large enough, that is when the leaves are as large as a dollar, the planter takes advantage of every rain which falls to transplant his plants into the ground where they are to grow. This is during the months of May and June. The feild in which it is to grow ultimately is prepared by being either ploughed or hoed, then hillocks of about 2. feet radius are made at about 3½ feet distance from each other. Just before transplanting these hillocks are flattened on the top and made fine just about where the plant is to be inserted. A hole is made with a round stick, the plant inserted and the earth pressed round the roots. The success of the plants depends principally on the rains which follow. If the weather prove dry many plants fail and must be replaced. When the plant has taken firm growth, it is to be topped, that is the top bud is to be taken out. It will then throw out a sucker at the root of every leaf. These must be taken out. This operation is called suckering and is requisite two or three times. The under leaves are also to be taken off. We permit from 8. to 12 leaves only to remain on the plant according to the fertility of the earth. The feild requires generally to be hoed or wed three times from the time of planting the tobacco till it is cut. In these operations the residue of the hillock is made finer, and the loose mould taken up with the weeds in weeding the intervals is drawn up around the plant. The plant at length ripens in the months of August and September. It’s maturity is known by the colour of the leaves changing in spots, by a certain brittleness in the leaves of which the experienced alone can judge, by the decay of the bottom leaves. It is then cut off below the leaves and turned on it’s head upon the earth. Before the evening the labourers go thro’ the feild, gather up all the plants which have been cut that day and hang them on scaffolds. These scaffolds are formed by strong poles running parallel with each other, 4. feet apart and supported by forks at the height of 3. f. from the ground. Small sticks of 4½ f. length and 1½ or 2 I. square are laid on these poles and the plants hung close to each other on these sticks in the manner that candles are hung when dipped. It remains on this scaffold  a week or 10. days to attain a certain degree of curing. If in the mean time there be danger of rain it is taken from the scaffold and carried into the house till the rain be over. This is quickly done because a person will take 2. or 3. or more of the sticks at once with all the plants on them. After being imperfectly cured out of doors it is removed into the house and hung there on the same sticks, in as many tier one under another as the height of the house will admit, leaving 5. feet next the floor clear for the labourers to walk under, if the weather should be very damp while it is hanging in the house, fires are kindled under it: but here great care is necessary as it is very inflammable, and if it takes fire, the whole, with the house, consumes as quickly as straw would. When perfectly cured, it is taken down and the leaves stripped from the stems: every handful of leaves being bound round into bundles slightly at one end with another leaf. These handfuls or bundles are then laid in large heaps to give them a little sweat. Here they lay till it is convenient to pack them into a hogshead, which is best done when they are a little damp, but not too much. The advantage of their being a little damp is that the leaves will not break and pulverize, but will admit being pressed closer. But if too damp, it rots infallibly. The precise point may be known by holding a bundle by it’s handle horizontally. If it bend with it’s own weight, it is too damp. Those who stem their tobacco, that is take out the mid-rib of the leaf perform that operation at any time while it is in bulk, laying it as fast as stemmed, into new bulks till it is convenient to pack it into hogsheads. This packing is performed by little and little at a time, laying the leaves in straight and regularly and then pressing them under a prize of very great power. This is nothing more than a leaver formed of the trunk of a tree of a foot diameter and about 20f. length, one end of which is inserted into a loose mortise in a standing tree. Close to the body of the tree the hogshead is placed under the lever which is then let down to press on the tobacco and the other end loaded with a thousand or two weight of stones. This being repeated till the hogshead is full, it is headed up and is then ready for market.
The tobacco while growing is exposed to various insects which are hostile to it. 1. A fly eats it in the beds. 2. A worm called a ground worm, comes out of the earth, and cuts off the stem of the plant. These worms die about the 1st. of June. Against these two insects there is no remedy which can be relied on. 3. A worm called a web-worm, appears about the 1st. of June, eats the tender buds of the plant, and covers the leaves with a web like a spider’s which  destroys them. The remedy is either to search for and destroy these worms, or to cut off the plant at the root in hopes that it will put forth a new shoot, which generally it will do. 4. A worm called the horn worm attacks the plant when half grown, and eats all the leaf except the fibrous parts. There is no remedy but to search for and destroy them. A flock of turkies does this very successfully as they are fond of this worm as a food: they are therefore frequently turned into those tobacco feilds near the house.
The plant is subject to a disease called firing. This is a decay of the leaf which begins in small specks and spreads with amazing rapidity so that the whole leaf will become as dry as fodder in a day or two. Three or four days or a week will sometimes consume a whole feild of tobacco. This happens whenever the weather is either very dry or very wet for a length of time. Perhaps the root may be parched in the first instance and rotted in the second, so that the supplies of nourishment are stopped. If the tobacco be so near it’s maturity as that it may be cured, the remedy is to cut it: if too green to be cured, the case is desperate and the labour of the year lost.
